Title: To James Madison from Thomas Claxton, 18 July 1812
From: Claxton, Thomas
To: Madison, James


Honored Sir
Washington July 18, 1812
At the South End of the South Wing of the Capitol there is a gang way or platform which serves for the entrance of the Galleries of the Ho of Reps—this passage, Sir was at first built of perishable Materials and is now almost impassable and in times of a Crowd, very dangerous, its elevation being about twelve feet from the ground. Having learnt that you are about to cause the expenditure of some money on the building this Summer, I have conceived it my duty to give you this information. The Speaker also deemed it proper for me to communicate the circumstance to you. Without this way, Sir, the entry of the Galleries is impracticable, and unless rebuilt this Summer, that will be the situation of things here next winter. If a permanent platform should be deemed most expedient, I think there will be plenty of money left after it is erected to finish the Caps. of the Collumn[s], for which four thousand dollars were appropriated. A Long passage between the two wings wants strong Shoaring to secure it in times of Storms. Some other external repairs are wanting, altho’ of less moment, absolutely necessary. I flatter myself Sir that you will pardon the liberty I have taken. Long experience has taught me that it is necessary for one perfectly acquainted with the wants about the House, to point them out in order that things may be comfortable and convenient. I have the honor to be Sir Your Humble Servant
Thos. Claxton.
